Citation Nr: 9932875	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  96-48 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased disability evaluation for an 
incisional ventral hernia, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel






INTRODUCTION

The veteran served on active duty from June 1944 to May 1946.

In May 1995, the veteran was granted compensation benefits 
for an incisional ventral hernia under the provisions of 
38 U.S.C.A. § 1151 (West 1991).  The regional office 
determined that the veteran had incurred additional 
disability, the incisional ventral hernia, as the result of 
surgery at a VA hospital in 1988.  The regional office 
assigned a 40 percent evaluation for this disability, 
effective from June 28, 1994, date of claim.  This is the 
only disability for which the veteran is receiving 
compensation benefits.

In May 1996, the veteran reopened his claim and requested an 
increased rating for this disability.  Subsequently, the 
regional office denied the veteran's request for an increased 
evaluation, and the veteran appealed.  He also submitted a 
claim for service connection for postoperative residuals of 
adenocarcinoma of the stomach as being proximately due to or 
the result of the large incisional ventral hernia.  

In February 1997, the regional office denied service 
connection for postoperative residuals of adenocarcinoma of 
the stomach.  The veteran did not appeal this rating.

In May 1998, the Board remanded the question of an increased 
rating for the incisional ventral hernia to obtain additional 
information, including a new VA examination.  Subsequently, 
additional information was received, and the regional office 
continued the 40 percent evaluation for the incisional 
ventral hernia.  The case was then returned to the Board for 
appellate consideration.


FINDINGS OF FACT

1.  The regional office has obtained all relevant evidence 
necessary for an equitable disposition of the veteran's 
claim.

2.  The veteran incurred a large ventral incisional hernia as 
the result of abdominal surgery at a VA medical facility in 
1988.  Surgical repair was not successful. 

3.  The veteran underwent surgery in April 1996 for carcinoma 
of the esophagus for which service connection has been 
denied, and the surgical report notes that the surgery 
proceeded through the area of the ventral hernia.

4.  The veteran had surgery in September 1996 for lower 
gastrointestinal bleeding secondary to diverticulosis, for 
which service connection has not been granted, and, again, 
the surgery proceeded through the previous area of the 
ventral hernia.

5.  A VA examination in September 1998 and a statement from 
the veteran's private physician in April 1999 show that after 
1996 the veteran continued to have a large right subcostal 
hernia and a hernia in the epigastrium, without diastasis of 
the recti muscles and without diffuse destruction or 
weakening of the abdominal wall.  

6.  The veteran's private physician noted that further 
surgery was scheduled for hernia repair.  


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 40 percent 
for a ventral incisional hernia have not been met.  
38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.40-4.42. 4.59, Part 4, Diagnostic Code 7339 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains, in essence, that the size and nature 
of the incisional ventral hernia should entitle him to a 
higher evaluation for this disability.  


I.  Background

In June 1994, an initial claim for compensation benefits for 
an incisional ventral hernia under the provisions of 
38 U.S.C.A. § 1151 was received from the veteran, indicating 
that the incisional hernia had occurred as the result of 
surgery performed at a VA medical facility in 1988 to remove 
his gallbladder.

VA hospital and medical records show that the veteran was 
hospitalized in May 1988 for complaints of right upper 
quadrant pain in the epigastrium, and that a cholecystectomy 
was performed.  Later in 1988, it was found that the veteran 
had a ventral incisional hernia.  He was again hospitalized 
in January 1989 for repair of the midline incisional hernia.  
Subsequent VA outpatient treatment reports continued to show 
a ventral incisional hernia.  

On a VA examination in April 1995, there was a large 
incisional ventral hernia which was painful, but without 
evidence of ulceration.  

In May 1996, the veteran submitted a claim for an increased 
rating for the incisional ventral hernia.

The veteran was hospitalized in April 1996 for surgery for 
removal of an adenocarcinoma of the stomach and esophagus.  
The surgery was performed through a Marlex ventral hernia 
repair which had broken down on the posterior fascial wall 
with multiple herniations.  Because of lower gastrointestinal 
bleeding secondary to diverticulosis, surgery was again 
performed at the private medical facility in September 1996.  
A subtotal colectomy with ileoproctostomy was performed.  The 
surgical report indicates that the incision was again made 
through the old scar.  

Pursuant to the Board's remand of May 1998, a VA examination 
was conducted in September 1998.  On this examination, the 
veteran complained of right-sided abdominal wall pain, 
without nausea, vomiting, or change in bowel habits.  The 
physical examination showed a large left subcostal hernia 
where the stomach exited the abdomen and tunnels 
subcutaneously to the neck.  There was no obvious hernia at 
the point of maximal pain.  There was some laxity to the 
entire incision.  The examiner expressed the opinion that the 
subcostal hernia could not be repaired because it would 
compromise the stomach.  Exploration and repair of the 
midline wound would be extremely difficult secondary to 
multiple prior surgeries.

Subsequently, the veteran's private physician, Steve Aaron, 
M.D., reported in April 1999 that the veteran had a ventral 
incisional hernia which could be simply surgically repaired.  
Dr. Aaron agreed that there was no diastasis of the recti 
muscles and no diffuse destruction or weakening of the 
abdominal wall.  He did refer to the 1996 surgery which 
included a total esophagectomy with an anti-thoracic stomach 
swing which required that the stomach make an entrance back 
into the peritoneal cavity through a specially constructed 
opening in the sub-xiphoid area.  He noted that this was a 
permanent hernia allowing the veteran to ingest liquids and 
foodstuff.  He then stated that the veteran's other hernias 
were in the right subcostal area and in the epigastrium in 
the midline which were tender and which presented herniation 
of intra-abdominal contents.  He indicated that these hernias 
could be repaired.  

II.  Analysis

A veteran's assertion of an increase in severity of a 
service-connected disorder or a disability for which he is 
receiving compensation benefits constitutes a well-grounded 
claim requiring the VA to fulfill its statutory required duty 
to assist under 38 U.S.C.A. § 5107 because it is a new claim, 
not a reopened claim.  Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992).  The Board is satisfied that all 
necessary evidence to reach a conclusion with regard to the 
appellate issue has been obtained by the regional office.  In 
this regard, the veteran's medical history and current 
clinical manifestations have been reviewed in the context of 
all applicable regulations.  The nature and extent of 
functional impairment which can be attributed to pain or 
weakness has been taken into account.  

Disability ratings are assigned in accordance with VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  Separate diagnostic codes 
identify the various disabilities.  

Under Diagnostic Code 7339 a 100 percent evaluation will be 
assigned for a postoperative ventral hernia where the hernia 
is massive, and persistent, with severe diastasis of recti 
muscles or extensive diffuse destruction or weakening of 
muscular and fascial support of abdominal wall so as to be 
inoperative.  A 40 percent evaluation will be assigned where 
the hernia is large, and not well supported by a belt under 
ordinary conditions.

In this case, the veteran's surgery in 1988 resulted in 
additional disability, a large ventral hernia.  When the 
veteran submitted his claim for compensation benefits in 
1994, there was no medical evidence of severe diastasis of 
the recti muscles, extensive diffuse destruction or weakening 
of the muscular and fascial support of the abdominal wall so 
as to be inoperable.  In 1996, when the veteran needed 
surgery for adenocarcinoma and diverticulosis, surgery was 
performed through the area of the ventral hernia.  

The recent VA examination and the examination by the 
veteran's private physician indicate that there continues to 
be a large ventral incisional hernia.  The veteran's private 
physician indicated that such hernia was repairable, and that 
there was no diastasis of the recti muscles and no diffuse 
destruction or weakening of the abdominal wall.  Thus, he 
does not meet the schedular criteria for a 100 percent 
evaluation for a ventral incisional hernia.  

While the veteran does have some pain and some obvious 
functional loss of movement due to the incisional hernia, the 
40 percent evaluation adequately compensates the veteran for 
such disability.  Finally, it is noted that the veteran does 
have a form of a hernia as the result of the surgery for the 
stomach swing for the adenocarcinoma, but that this 
disability is related to the necessary treatment for the 
adenocarcinoma, which has not been found to be service 
connected.  This is not related to the veteran's incisional 
ventral hernia which is the subject of the present appeal.  


ORDER

Entitlement to a rating in excess of 40 percent for an 
incisional ventral hernia is not established.  The benefit 
sought on appeal is denied.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 

